NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JAMIE GEER,                                  )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-3403
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Jamie Geer, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch, Assistant
Attorney General, Todd C. Chapman,
Assistant Attorney General (withdrawn) and
Michael Schaub, Assistant Attorney
General, (withdrawn) Tampa, for Appellee.


PER CURIAM.


             Affirmed.



KHOUZAM, C.J., and BLACK, and LUCAS, JJ., Concur.